Citation Nr: 0900173	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-08 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of a  right knee medial meniscectomy with 
degenerative joint disease.  

2.  Entitlement to a compensable rating for lower lip 
carcinoma and hairline basal cell carcinoma excisions.  

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1965 to October 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).   

The veteran submitted a NOD in April 2005 and the RO issued a 
statement of the case (SOC) in October 2005 which addressed 
the issues listed on the cover sheet of this decision and 
also included the issues of service connection for post-
traumatic stress disorder (PTSD) and for a left knee medial 
meniscus tear.  In his substantive appeal of November 2005, 
the veteran specifically addresses the issues regarding his 
knees, hearing loss, skin cancer and PTSD.  He failed to 
address as a separate issue his claim for tinnitus.  In a 
rating decision of March 2007, the RO granted service 
connection for PTSD and for the left knee disability.  The 
veteran has not appealed the ratings assigned to these 
service-connected disabilities and the Board will not discuss 
them in this decision.  However, in a supplemental statement 
of the case, the RO addressed the issue of bilateral tinnitus 
which was not specifically appealed by the veteran in his 
substantive appeal of November 2005.  The RO apparently 
interpreted the veteran's statement to include tinnitus.  The 
Board will do likewise and address that issue.  

Where there is no indication that the RO closed the appeal 
for failure to file a timely substantive appeal and the RO 
treated the veteran's filing as timely, the Board is not 
deprived of jurisdiction over the claims. See Gonzalez-
Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding 
that where the RO did not close the appeal, treated the 
filing as timely, and notified the veteran that his appeal 
was timely, the Board was not deprived of jurisdiction); 
Rowell, 4 Vet. App. at 17-18 (holding that the Board was not 
deprived of jurisdiction where the RO treated an appeal as 
timely and did not close the appeal); see also Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996) (holding that despite the 
lack of a substantive appeal, Board waived jurisdictional 
objections by reviewing the claim).

In this regard, the Board finds that it may exercise 
jurisdiction over the veteran's claims as listed on the title 
page of this decision.  Although the veteran did not 
technically comply with the requirements of 38 U.S.C. § 
7105(d)(3) and 38 C.F.R. § 20.302(b), the RO did not close 
the appeal and treated the appeal as timely by notifying the 
veteran that it considered the appeal perfected and by 
certifying the appeal to the Board.  See Gonzalez- Morales, 
16 Vet. App. at 557; see also Rowell, 4 Vet. App. at 17-18.  
Accordingly, the Board has jurisdiction of the aforementioned 
issue and will proceed with their adjudication.

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.

It is further noted that the veteran has raised the issue of 
entitlement to service connection for a back disability.  The 
RO has not addressed this claim and it is referred back to 
that office for appropriate action.  

The issue of entitlement to a rating in excess of 10 percent 
for a right knee medial meniscectomy with degenerative joint 
disease (DJD) being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
post-operative residuals of a lower lip scar have caused 
interference with mastication, but have not been manifested 
by moderate, incomplete paralysis; no characteristics of 
disfigurement have been demonstrated.

2.  Resolving doubt in favor of the veteran, his current 
hearing loss disability is shown to be causally related to 
acoustic trauma during active military service.

3.  Resolving doubt in favor of the veteran, his tinnitus is 
shown to be causally related acoustic trauma during active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for post-operative 
residuals of a lower lip scar have been met.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
4.118, Diagnostic Codes 5325, 7800-7818 (2008).

2.  Bilateral hearing loss disability was incurred in active 
service. 38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.303, 3.385 (2008).

3.  Tinnitus was incurred in active service. 38 U.S.C.A. §§ 
1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
December 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence. He was 
also asked to submit evidence and/or information in his 
possession to the RO.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in June 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letters sent to the 
veteran in December 2004 and June 2006 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice. 
Nonetheless, such presumption has been overcome for the 
reasons discussed below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the October 2005 statement of the case set 
forth the diagnostic criteria for the disabilities at issue 
and also included the provision of 38 C.F.R. §§ 3.321, which 
references impairment in earning capacity as a rating 
consideration.  Furthermore, a June 2006 Dingess letter 
apprised him of the need to show the nature and symptoms of 
his conditions and the impact of his disabilities on his 
employment.

Based on the above, the veteran can be expected to understand 
what was needed to support his claims, including the impact 
of his disabilities on his daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, in at his April 2008 hearing, he 
explained how his disability affected his daily life by 
noting that his scar prevented him from eating certain foods, 
and that his right knee frequently gave away on him.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains his post- 
service reports of VA treatment and examinations.  Moreover, 
his statements in support of his claim are of record.  The 
veteran has also been afforded a hearing.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  Other 
than those records addressed in remand portion below, the 
Board has perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to his claims.

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection - Bilateral Hearing Loss and Tinnitus

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b).

Finally, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran asserts that he was exposed 
to traumatic noise, including small arms, mortar, and 
artillery fire, rockets, and heavy construction equipment 
while serving in the Republic of Vietnam.  He specifically 
contends that his hearing loss dates back to a February 1968 
combat incident in Quang Tri, at which time he was reportedly 
just 18 feet from a rocket explosion.  

The Board has considered whether the record shows acoustic 
trauma due to significant noise exposure in service.  In this 
regard, the Board notes that the veteran's personnel records 
confirm both, service in the Republic of Vietnam, and receipt 
of the Combat Action Ribbon in August of 1969; significantly, 
this commendation denotes combat service.  Moreover, in a 
March 2007 rating decision, the RO granted service connection 
for post-traumatic stress disorder (PTSD) based, in part, 
upon verification that the veteran's service in Vietnam 
involved his presence in a combat event.  The veteran's 
contentions regarding the in-service acoustic trauma are 
further supported by a service incident report from March 24, 
1969, detailing the February 1968 rocket attack in which the 
veteran was involved.  It is for this incident that the 
veteran received the Combat Action Ribbon.  

Based upon the nature of this verified combat event, the 
Board finds that the veteran's participation in combat 
against enemy forces is conceded for the purposes of this 
decision.  Thus, the Board has broadly accepted the veteran's 
testimony regarding his exposure to significant acoustic 
trauma. 38 U.S.C.A. § 1154(b).

The Board will now consider whether the veteran is shown to 
currently suffer from hearing loss which meets the regulatory 
thresholds to be considered disabling.  For purposes of 
applying VA laws, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385 (2008).  

In November 2006, the veteran was afforded a VA audiological 
examination to determine the extent of his claimed hearing 
loss.  At that time, pure tone thresholds, in decibels, were 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
65
70
LEFT
25
35
55
70
65


The pure tone test results noted above clearly show a current 
bilateral hearing loss as defined by VA regulation, and 
therefore, the current disability requirement for service 
connection is satisfied under 38 C.F.R. § 3.385.  

The Board also notes that the November 2006 VA examination 
acknowledges the veteran's report that he suffers from 
tinnitus.  Moreover, the veteran has consistently stated, and 
most recently testified, that he suffers from intermittent 
ringing in the ears, which commenced after exposure to a 
close-range rocket explosion while in Vietnam.  The veteran 
is competent to report that he experiences the ringing in his 
ears which is the clinical feature of tinnitus.  See Charles 
v. Principi, 16 Vet.App. 370, 374- 75 (2002).  Thus, the 
Board also accepts that the veteran currently suffers from 
tinnitus.  

Based on the above, the evidence of record enables a finding 
of in-service noise exposure, and further demonstrates 
current hearing loss and tinnitus.  The question in this 
case, then, is whether the veteran's current hearing loss 
disability and tinnitus are etiologically related to the 
veteran's service.  The Board finds that, having resolved 
reasonable doubt in favor of the veteran, the record shows 
that the veteran's hearing loss disability and tinnitus are 
etiologically linked to his military service.

The Board has also considered the audiological testing 
results contained in the veteran's service medical records.  
Specifically, clinically "normal" evaluations of the 
veteran's hearing are available from active duty service on 
entrance and separation examinations; however, the September 
1969 separation examination report does not contain 
audiometric testing reflecting the veteran's hearing 
thresholds at various frequencies, only a notation of "15/15" 
scoring bilaterally on a whispered voice test.  The November 
2006 VA examiner specifically noted that the absence of such 
high data does not rule out other presence of a high 
frequency hearing loss at separation.  Nevertheless, the lack 
of any evidence that the veteran exhibited hearing loss 
during service is not fatal to his claim.  The laws and 
regulations do not require in service complaints of or 
treatment for hearing loss in order to establish service 
connection. See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Moreover, even when accounting for the lack of in-
service evidence, the service medical records contain no 
evidence which rises to the level of clear and convincing 
evidence to contradict the veteran's testimony of enduring 
significant acoustic trauma in combat during his military 
service. 38 U.S.C.A. § 1154(b).  Therefore, the Board is 
satisfied that the veteran experienced acoustic trauma during 
service and that the veteran experiences hearing loss 
disability and tinnitus currently. 

The Board now turns to the medical opinion of record to 
evaluate whether there is a medically sound basis to 
attribute the current hearing loss and tinnitus to the injury 
during service.  Unfortunately, the November 2006 VA 
audiology examiner failed to provide an opinion as to 
etiology, stating that it would amount to speculation.  In 
arriving at this conclusion, however, the examiner noted that 
the hearing data provided in 1969 was inadequate to rule out 
the presence of a high frequency hearing loss at separation.  
Given this, coupled with the fact that there is no competent 
evidence of record finding that the current hearing loss and 
tinnitus are not causally related to service, the Board finds 
that a grant of service connection is warranted.  

The Board also finds the veteran's statements regarding 
continuity of symptomatology persuasive and competent. See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The veteran has testified 
that he has experienced continuous hearing loss and ringing 
in his ears (of both an intermittent and constant nature) 
since the incident in service.  A layperson is competent to 
testify as to matters that can be observed and reported on 
without specialized medical training or expertise. See 38 
C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As such, the veteran is competent to testify that he 
has experienced hearing loss and ringing in his ears since 
service. 

Thus, the Board finds the record satisfactorily indicates 
that the veteran was exposed to acoustic trauma during 
service, that the veteran currently suffers from hearing loss 
disability with tinnitus, and that the veteran's testimony 
regarding in-service acoustic trauma and continuity of such 
symptomatology is competent and persuasive.  Therefore, in 
light of the aforementioned evidence of record and the 
veteran's credible April 2008 Board hearing testimony, the 
Board resolves the benefit of the doubt in favor of the 
veteran under the provisions of 38 U.S.C.A. § 5107(b) and 
finds that a grant of service connection for hearing loss and 
tinnitus is found to be warranted.  

III.  Increased Ratings 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Scars - Post-operative Residuals of Excisions to the Lower 
Lip and Hairline Due to Carcinoma

In the present case, the veteran is claiming entitlement to 
an increased rating for post-operative residuals of excisions 
to the lower lip and hairline due to carcinoma.  He contends 
that the symptomatology associated with the disability is 
more severe than that which is reflected by the currently 
assigned noncompensable rating.  In addition to the scar 
being disfiguring, he further asserts that the scar prevents 
him from opening his mouth wide enough to chew certain foods.  

The veteran is currently assigned a noncompensable evaluation 
for residuals of his lower lip scar pursuant to Diagnostic 
Codes 7818-7800.  Under Diagnostic Code 7818, malignant skin 
neoplasms are rated based on: (1) disfigurement of the head, 
face, or neck (DC 7800); (2) scars (DC's 7801, 7802, 7803, 
7804, or 7805); or (3) impairment of function. 

With respect to disfigurement of the head, face, or neck, 
Diagnostic Code 7800 applies and provides that the 8 
characteristics for purposes of rating under 38 C.F.R. § 
4.118, are as follows: 

(1) Scar is 5 or more inches (13 or more cm.) in length; (2) 
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part; (3) Surface contour of scar is elevated or 
depressed on palpation; (4) Scar is adherent to underlying 
tissue; (5) Skin is hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); (6) Skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) Underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); (8) Skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). See Note (1), DC 
7800.  

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling. 

The veteran was afforded a VA examination for the purpose of 
evaluating his scar in February 2005.  The examination 
revealed that the 1 centimeter scar was very well-healed and 
smooth, without any indication of induration or evidence of 
recurrence.  The examination did not show that the scar was 
elevated or depressed on palpation; adherent to underlying 
tissue; hypo-or hyper-pigmented; abnormal in texture; or that 
the underlying soft tissue was missing in an area exceeding 
six square inches.  Based on the foregoing evidence, the 
veteran's scar does not demonstrate one or more of the above-
listed characteristics of disfigurement; thus, a higher 
rating under Diagnostic Code 7800 is not warranted. 

The Board has also considered whether the veteran is entitled 
to a higher rating under any other diagnostic codes 
pertaining to scars.  Diagnostic Codes 7801 and 7802 address 
scars other than those to the head, face, or neck.  The 
veteran's scar involves the lower lip; therefore, these codes 
are not applicable in the instant case.  

Diagnostic Code 7803 provides a 10 percent rating for scars 
that are superficial, unstable.  Note (1) to Diagnostic Code 
7803 provides that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) provides that a superficial scar is one not 
associated with soft tissue damage.  As previously noted VA 
examination in February 2005 revealed that the scar was well-
healed and smooth, without any indication of induration or 
evidence of recurrence.  No other evidence of record 
indicates that the scar is unstable or superficial.  
Therefore, a higher rating cannot be assigned under this 
diagnostic code.  

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  However, 
this was not demonstrated upon VA examination in February 
2005, or elsewhere in the record.  Therefore, a higher rating 
cannot be assigned under this diagnostic code.  

Diagnostic Code 7805 instructs the rater to evaluate scars 
based on limitation of function of the affected part.  In 
this regard, muscle injury to the facial muscles is rated 
under 38 C.F.R. § 4.73, Diagnostic Code 5325.  Under this 
Diagnostic Code, functional impairment is to be evaluated as 
seventh (facial) cranial nerve neuropathy (diagnostic code 
8207), or disfiguring scar (diagnostic code 7800), etc.  If 
the muscle injury to the face interferes with mastication, 
the minimum rating is 10 percent.  

The Board finds that an increased rating to 10 percent is 
warranted for the scar of the lower lip on the basis of 
interference with mastication.  During his April 2008 
hearing, the veteran testified that his scar significantly 
interferes with his ability to open his mouth fully and chew 
certain foods.  In addition to the scar being aesthetically 
displeasing, the veteran stated that there is no elasticity 
associated with the lower lip and that this severely 
restricts the movement of his jaw.  He also described the 
skin around the scar as feeling tight.  See Hearing 
Transcript, pp. 20-25.  In this regard, the veteran is 
competent to state his observable symptoms with respect to 
his scar; for example, he is competent to discuss his current 
pain and other experienced symptoms.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  Given the veteran's competent 
testimony regarding his lower lip, and considering that his 
scar interferes with mastication, the Board finds that his 
disability picture is most nearly approximated by a 10 
percent rating under Diagnostic Code 5325.  

However, while a 10 percent rating is warranted under DC 
5325, the veteran is not entitled to a rating in excess of 
that amount.  For the reasons discussed above, the diagnostic 
codes pertaining to scars cannot provide a higher rating.  
Moreover, to obtain a 20 percent rating under Diagnostic Code 
8207, incomplete, severe paralysis of the seventh cranial 
nerve is required.  The record does not reflect that there is 
any neurologic symptomatology associated with the lower lip 
scar.  Accordingly, the Board finds that there are no other 
applicable diagnostic codes under which the veteran could be 
afforded a rating in excess of 10 percent for residuals of 
his lower lip scar.  

In sum, the Board concludes that the veteran's April 2008 
hearing testimony supports a finding of interference with 
mastication.  Accordingly, a 10 percent rating under 
Diagnostic Code 5325 is warranted.  There is no basis for a 
higher rating under any alternate Diagnostic Codes, for the 
reasons previously discussed.  


ORDER


Entitlement to a 10 percent evaluation for post-operative 
residuals of a scar to the lower lip is granted, subject to 
the laws and regulations governing payment of monetary 
benefits.

Entitlement to service connection for hearing loss is 
granted. 

Entitlement to service connection for tinnitus is granted. 


REMAND

During the April 2008 Video-Conference hearing, the veteran 
also testified that the symptoms resulting from his service-
connected post-operative residuals of a right knee medial 
meniscectomy with degenerative joint disease have increased 
in severity since the last VA examination.  The veteran was 
last examined by VA for compensation purposes in July 2006.  
He testified that since that examination, his symptoms have 
worsened and that he has increased limitation of motion, 
pain, and frequent episodes of the knee giving way.  The 
veteran also testified that he has recently been treated for 
his knee disability at a private medical facility, namely the 
McAfee Medical Clinic.  Those medical records have not yet 
been obtained and associated with the veteran's claims file.  

The United States Court of Appeals for Veterans Claims has 
held that when a veteran-claimant alleges that his service- 
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment, particularly if there is no additional 
medical evidence which addresses the level of impairment of 
the disability since the previous examination. Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity).

As there is evidence that the condition of the right knee 
disability has worsened since the last examination, the 
veteran is entitled to a new VA examination for post-
operative residuals of a right knee medial meniscectomy with 
DJD. Id.; Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  The RO should schedule the veteran 
for a new examination of this service-connected disability by 
the appropriate specialist.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Finally, as 
noted above, the veteran has testified that he sought private 
treatment for his knee condition; those records have not been 
obtained and/or reviewed.  In this regard, prior to any VA 
examination, the RO should obtain any such relevant treatment 
records not on file.


Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment of 
the veteran's residuals of a right knee 
meniscectomy with DJD, to specifically 
include any such records dated since the 
July 2006 VA examination, and those 
identified by the veteran as private 
records from his family doctor at the 
McAfee Medical Clinic.  

2.  Thereafter, schedule the veteran for a 
VA examination by an appropriate 
specialist to determine the severity of 
the veteran's post-operative residuals of 
a right knee meniscectomy with DJD.  

The examiner should provide a detailed 
review of the veteran's current 
complaints; as well as findings as to the 
nature, extent, and severity of symptoms 
caused by the service-connected residuals.  
The examiner should perform all studies 
deemed appropriate, and set forth all 
findings in detail in the examination 
report.  The RO should make the claims 
file available to the examiner, who should 
review the entire claims folder in 
conjunction with his/her examination.  The 
examiner should indicate this fact in the 
examination reports.  The examiner should 
provide a complete rationale for any 
opinion offered in the examination report 
as to the nature and extent of severity of 
the disability examined.  If an examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should specifically respond 
to the following with respect to residuals 
of a right knee meniscectomy with DJD:

The knee (orthopedic) examination should 
report all findings and note all 
associated symptoms of the service- 
connected right knee disability.  The 
orthopedic examiner should provide the 
range of motion of the knee in degrees. 
The examiner should note the presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness, and any additional disability 
due to these factors.  The examiner should 
discuss, separately, the effects on the 
veteran's daily activities by his service- 
connected residuals of a right knee 
meniscectomy with DJD.

3.  After the examination, the RO must 
readjudicate the claim under review.  If 
any benefit sought is not granted, please 
issue the veteran and his representative a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
the veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


